442 F.2d 1350
UNITED STATES of America, Plaintiff and Appellee,v.Daniel SORANNO, Appellant.
No. 71-1120.
United States Court of Appeals, Ninth Circuit.
June 3, 1971.

Appeal from the United States District Court for the Eastern District of California; Thomas J. MacBride, Judge.
J. B. Tietz (argued), Los Angeles, Cal., for appellant.
Brewster Q. Morgan, Asst. U. S. Atty., (argued), Dwayne Keyes, U. S. Atty., Sacramento, Cal., for appellee.
Before CHAMBERS, MERRILL and ELY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is reversed under the authority of United States v. Mount, 9 Cir., 438 F.2d 1072.